Exhibit 10.ii.b.

PROMISSORY DEMAND NOTE

U.S. $65,000,000.00

May 17, 2001
Chicago, Illinois

FOR VALUE RECEIVED, IMC PHOSPHATES COMPANY ("Borrower") promises to pay to the
order of IMC GLOBAL INC. ("IMC") on demand at the principal office of IMC at 100
South Saunders Road, Suite 300, Lake Forest, Illinois 60045, or at such other
place as the holder of this Note may from time to time designate in writing, the
principal sum of up to U.S. SIXTY five MILLION and NO/100 (U.S. $65,000,000.00)
or, if less, the amount advanced by IMC to the Borrower under this Note together
with interest on the principal amount of this Note from time to time outstanding
at the rates and in the manner specified hereinbelow. All payments on this Note
shall be made in lawful money of the United States and in immediately available
and freely transferable funds at the place of payment and shall be paid no later
that 2:00 P.M. (Chicago time) on the date when due, without set-off or deduction
of any kind. The purpose of this loan is to refinance the obligations of the
Borrower, Receivables LLC, and Enterprise Funding Corporation.

IMC shall record on its books or records the principal amount of each advance
made, all payments of principal and interest and the principal balances from
time to time outstanding. IMC's books and records with respect to the principal
amount due and the amount of interest payable thereon shall be deemed correct
absent manifest error.

Interest shall be computed on the basis of a year of 360 (or 365 or 366, as the
case may be) days and actual days elapsed at a per annum rate equal to (i) the
LIBOR Rate for the Interest Reset Date next preceding the applicable Interest
Payment Date plus (ii) the Applicable Margin, or at such other rate as
prescribed by statute. For purposes of this Note:

"Applicable Margin" means the then applicable "Eurodollar Spread" plus the then
applicable "Commitment Fee Rate", in each case, as defined in that Credit
Agreement, dated as of May 17, 2001, among IMC, the borrowing subsidiaries
parties thereto, the financial institutions party thereto (collectively, the
"Banks"), and The Chase Manhattan Bank, as Administrative Agent, and Goldman
Sachs Credit Partners L.P., as Syndication Agent (as the same may be amended,
restated, supplemented, modified, or replaced from time to time, the "Credit
Agreement").

"Interest Reset Date" shall mean December 22, 1997 and thereafter the first day
of each January, April, July and October, commencing with April 1, 1998.

"LIBOR Rate" shall mean the rate per annum as determined by IMC (rounded
upwards, if necessary, to the nearest 1/16th of one percent) based on the rates
at which U. S. Dollar deposits for a period closest in approximation to ninety
(90) days are displayed on page 'LIBOR-USD FIX 3 MONTH" screen of the Bloomburg
L.P. service or such other page as may replace the LIBOR-USD FIX 3 MONTH page on
that service for the purpose of displaying the London interbank offered rates of
major banks as of 11:00 a.m. (London time) two (2) business days prior to the
first day of such interest period (it being understood that if at least two (2)
such rates appear on such page, the rate of interest will be the arithmetic mean
of such displayed rates); provided that in the event no such rate is shown, the
LIBOR Rate shall be the rate per annum (rounded upwards, if necessary, to the
nearest 1/16th of one percent)

based on the rates at which U.S. Dollar deposits for a period closest in
approximation to such interest period are displayed on page "LIBOR" of the
Reuters Monitor Money Rates Service or such other page as may replace the LIBOR
page on that service for the purpose of is playing London interbank offered
rates of major banks as of 11:00 a.m. (London time) two (2) Business Days prior
to the first day

of such interest period (it being understood that if at least two (2) such rates
appear on such page, the rate will be the arithmetic mean of such displayed
rates); provided further that in the event fewer than two (2) such rates are
displayed, or if no such rate is relevant, the rate shall be the arithmetic mean
of the rates quoted by major banks in New York City, selected by IMC, at
approximately 11:00 a.m. (New York City time) on the first day of such interest
period to leading European banks for U.S. Dollar deposits for a period closely
approximating such interest period.

Accrued interest shall be payable quarterly on the last day of December, March,
June and September and at maturity, commencing with the first of such dates to
occur after the date hereof, or as the parties hereto may otherwise agree (each
such date, an "Interest Payment Date"). The Borrower shall, on demand, pay
interest (calculated on the basis of a 360 day year for the actual number of
days elapsed) on any overdue principle and on any other amounts overdue
hereunder for each day from the date of payment thereon was due to the date of
actual payment, at a rate per annum equal to the lesser of (i) the maximum
permissible amount under applicable state and federal usury laws and (ii) 2%
above the interest rate applicable to such amounts immediately prior to the date
such overdue amount became due.

Should any payment of principal or interest become due and payable on any day
other than a business day (business day being any day not a Saturday, Sunday or
legal holiday in Chicago, Illinois) the maturity thereof shall be extended to
the next succeeding business day and interest shall continue to accrue at the
applicable rate until such payment is made. The Borrower hereby expressly waives
presentment, demand, protest or notice of any kind with respect to this Note.

It is expressly understood and agreed by the Borrower that (i) the principal
balance of this Note includes a portion of the Borrower's indebtedness hitherto
evidenced by that certain Promissory Demand Note dated as of June 26, 1998 in
the aggregate maximum principal amount of $65,000,000.00 (the "Existing Note"),
and (ii) to the extent such indebtedness is included in the principal balance of
this Note, this Note (a) merely re-evidences such indebtedness, (b) is given in
partial substitution for, and not in payment of, the Existing Note and (c) is in
no way intended to constitute a novation of the Existing Note.

The Borrower represents and warrants that the obligation of the Borrower to pay
principal, interest and all other sums payable under this Note ranks (and so
long as any such obligation remains outstanding hereunder, will continue to
rank) at least pari-passu in all respects with all other unsecured and
unsubordinated loans, debts, guaranties and other obligations incurred, created,
assumed or guaranteed by the Borrower.

The indebtedness evidenced hereby may be prepaid in whole or in part at any time
and from time to time without premium or penalty.

The failure of IMC to exercise any of its rights, powers or remedies hereunder
in any instance shall not constitute a waiver thereof in that or any other
instance and no single or partial exercise by the Bank of any right, power or
remedy shall preclude other or further exercise thereof or any exercise of any
other rights, powers or remedies.

This Note shall be governed and construed in accordance with the laws of the
State of Illinois.

IMC PHOSPATES COMPANY
By: IMC Phosphates MP, Inc., a Delaware
Corporation, its managing general partner

 

By:_______________________________
Name: E. Paul Dunn, Jr.
Title: Treasurer

Return to IMC Phosphates Form 10-Q [imcphospates10qjune2002.htm]